865 F.2d 1267
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William L. BENNETT, Plaintiff-Appelleev.STATE COURT JUDGE JAMES THORBURN, Defendant-AppellantLaw Firm of Sullivan, Ward, Bone, Tyler, Fiott & Asher, etal., Defendants.
No. 88-1219.
United States Court of Appeals, Sixth Circuit.
Jan. 3, 1989.
ORDER

1
It appearing to the court that an order dismissing the appeal for want of prosecution was entered on December 20, 1988;  and,


2
It further appearing that said order was entered improvidently, the appeal having been disposed of by the court's opinion of December 1, 1988,


3
It is ORDERED that the dismissal order of December 20, 1988 be and hereby is discharged.


4
It is further ORDERED that the appeal be dismissed pursuant to Rule 9(b)(5), as directed by the court's opinion of December 1, 1988, affirming the district court.